           Case 2:11-cr-00427-TLN-CKD Document 370 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:11-CR-00427-TLN
11
                                    Plaintiff,             ORDER
12
                             v.
13
     ANGELA SHAVLOVSKY,
14
                                   Defendant.
15

16

17

18           Pursuant to Local Rule 141(b) and based upon the representation contained in Defendant’s
19 Request to Seal, IT IS HEREBY ORDERED that Exhibits C, D, F, and G to Defendant’s Motion for

20 Compassionate Release shall be SEALED until further order of this Court.

21           It is further ordered that electronic access to the sealed documents shall be limited to the United
22 States and counsel for Defendant.

23           The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 Defendant’s request, sealing these documents serves a compelling interest. The Court further finds that,

26 in the absence of closure, the compelling interests identified by Defendant would be harmed. In light of
27 the public filing of its notice of request to seal, the Court further finds that there are no additional

28 alternatives to sealing Defendant’s exhibit that would adequately protect the compelling interests

                                                           1
30
          Case 2:11-cr-00427-TLN-CKD Document 370 Filed 09/03/20 Page 2 of 2

 1 identified by Defendant.

 2         IT IS SO ORDERED.

 3 DATED: September 2, 2020

 4

 5

 6
                                                      Troy L. Nunley
 7                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             2
30
